Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The disclosure is objected to because of the following informalities:
Paragraph 53 (of the clean copy submitted 8/7/2020), line 5: one of the terms “in the” or “based on the” is extraneous
Paragraph 77, line 3: it appears that the second “foreground object in this line should have been “dominant background object”
Paragraph 87 (and Fig. 6, ref. 607): it is not clear what the bloom is and what is meant by “applying a bloom”
 
Appropriate correction is required.

Claim Objections

Claims 8, 9 and 13 are objected to because of the following informalities:
Claim 8
Line 3:	for consistency change “and/or” to “or”
Line 4:	for clarity change “each object” to “each identified object”
Claim 9, line 2: for consistency change “and/or” to “or”
Claim 13, line 11: for clarity change “each object” to “each identified object”

Appropriate correction is required.

Claim Interpretation - 35 USC § 112(f)

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f), is invoked.

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f).  The presumption that 35 U.S.C. 112(f) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f).  The presumption that 35 U.S.C. 112(f) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim limitations in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

This application includes one or more claim limitations in claims 1-5, 6, 7 and 13-20 that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) include the placeholder(s) device and engine (such as the electronic device, included in claim 1, the background modification engine in claims 6 and 13 and the artificial intelligence engine in claim 13) either expressly or, in the case of dependent claims, by inheritance.

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitations of the electronic device and the background modification engine: Fig. 1 and paragraph 42 of the specification as filed for the electronic device and Fig. 2 and paragraph 78 for the background modification engine.  

However, the same review does not find a corresponding structure for the 35 U.S.C. 112(f) limitation of the artificial intelligence engine.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) , it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 13-14 and 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 18 recites the limitation "the transform" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  (Note: for examination purpose claim 18 will be interpreted as depending on claim 7 instead.)

>><<
Per the analysis in the claim interpretation section above claims 13-14 are presumed to have invoked 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure for the relevant claimed function.  Therefore, the metes and bounds of the claims cannot be ascertained.

Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f); or
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function without introducing any new matter (35 U.S.C. 132(a)).

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:

(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1-3, 6-8, 10, 12, 13, 15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hsun (US 2015/0117777), Yang (CN 110298904A, with English translation) and Lee (US 2015/0116542 - IDS).

Regarding claim 1, Hsun discloses a device [Fig. 3]: 
recognizing, by the electronic device, foreground objects and background objects of the image;
[Figs. 1, 2, 4, 6 and paragraphs 26 (“…The region parser 116…identify one or more objects within the foreground and background regions of the input image…determine characteristics of the identified objects”), 43 (“…determine that certain objects …correspond to individuals while other objects correspond to buildings or other background objects…further…identify faces of individuals”)]
determining, by the electronic devic
Figs. 2, 4, 7, 8 and paragraphs 26 (“…The region parser 116…determine characteristics of the identified objects”), 45 (“…outputs object characteristics 125 that include object order data…and object type data”).  Note that the characteristics of an object are considered its context]
displaying, by the electronic device, the image with the modified background


Hsun further discloses the following:
modifying, by the electronic device, the background of the image
[Figs. 4-6 and paragraphs 27 (“…receives region data 124 and object characteristics 125…and selects…a second effect…The second effect is applied to the entire background region or to specific objects within the background region. The effects may comprise sharpening, blurring, color change, warping, replacement of an image”)]

	Hsun does not expressly disclose the following, which are taught by Yang and Lee:
determining, by the electronic device, a background pattern based on the context of the foreground objects and the context of the background objects;
[Yang: Paragraphs 49, 89 of the original Chinese publication.  The corresponding English translation: P. 6, the penultimate paragraph (“Input content is received, the input content can be used in describing scene information”); P. 13, the first  paragraph under the line “First way” (“…It handles to obtain the second all 
(that modifying, by the electronic devic
[Lee: Figs. 7, 8 and paragraphs 67 (“when a light source point…is in a format of a line, the controller 130 may map a bokeh pattern as a plurality of bokeh patterns according to the format of the line, and gradually change transparency of the plurality of bokeh patterns according to brightness of the light source point along the format of the line”), 78 (“…FIG. 7 is a view…of detecting a light point and dividing an area in an image including a bokeh…light source 71, 72, 73, 74, 75, and 76”), 80 (“Each bokeh may have a different size or shape”), 81 (“…When a bokeh pattern is mapped, each bokeh will be changed from the angulated or round bokeh to a shape of the mapped bokeh pattern. That is, as illustrated in FIG. 8, each bokeh…may be mapped to a star-shaped pattern (81, 82, 83, 84) or 

	Prior to the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the invention of Hsun with the teachings of Yang and Lee as set forth above.  The reasons for doing so at least would have been such that the determined background pattern is related to the foreground and the background context, as indicated by Yang in the first  paragraph under the line “First way” on page 13; as well as to enable a user to make a bokeh image in various concepts, as Lee indicated in paragraph 10. 

Regarding claim 6, per the analysis of claim 1 the combined invention discloses all its operations (recognize, determine, modify and display) and additionally (by Hsun) a processor, a memory and a background modification engine that can carry out the operations.  [See Figs. 1-3 of Hsun.  Note that refs. 116, 119 and 121 of the media Editing System 102 shown in Fig. 1 in combination constitutes as a background modification engine].

>><<
Regarding claim 2 (and similarly claim 7), the combined invention of Hsun, Yang and Lee further discloses:
wherein modifying, by the electronic device, the background of the image based on the background pattern comprising:
determining an effect and at least one of a shape, an object, and a surface based on the background pattern;
transforming at least one of a shape, an object, and a surface available in the background of the image with at least one of the shape, the object, and the surface based on the effect  
[Lee: Figs. 7, 8 and paragraphs 78 (“…FIG. 7 is a view…of detecting a light point and dividing an area in an image including a bokeh…light source 71, 72, 73, 74, 75, and 76”), 80 (“Each bokeh may have a different size or shape”), 81 (“…When a bokeh pattern is mapped, each bokeh will be changed from the angulated or round bokeh to a shape of the mapped bokeh pattern. That is, as illustrated in FIG. 8, each bokeh…may be mapped to a star-shaped pattern (81, 82, 83, 84) or a heart-shaped pattern (85, 86) from the round shape (71, 72, 73, 74, 75, 76)”).  Note that the modification is based on the background pattern, e.g., from the circles in Fig. 7 to stars and hearts of Fig. 8]

Regarding claim 3 (and similarly claim 18), the combined invention further discloses:
wherein the transforming is done by at least one of: 














blurring the shape, the object, and the surfa
ce available in the background of the image based on the effect;


Preliminary Amendment dated: August 7, 2020
overlaying the shape, the object, and the surface in the background pattern over the shape, the object, and the surface available in the background of the image based on the effect;
replacing the shape, the object, and the surface available in the background of the image with the shape, the object, and the surface in the background pattern based on the effect  
[Hsun: Paragraph 27 (“…The effects may comprise sharpening, blurring, color change, warping, replacement of an image”).
Lee: Paragraph 81 (“…When a bokeh pattern is mapped, each bokeh will be changed from the angulated or round bokeh to a shape of the mapped bokeh pattern”)]

Regarding claim 8, the combined invention further discloses:
identifying objects and/or surfaces present in a background of a captured shot;
performing scene analysis to recognize a shape of each object or surface in the background;
performing scene analysis of objects present in a foreground to determine a context of the captured shot;
[Per the analysis of claim 1]
identifying pre-defined shapes 
transforming at least in part, the shape of the objects or surfaces present in the background with that of the pre-defined shapes 
[Per the analysis of claim 2]

Regarding claim 13, per the analysis of claim 8 the combined invention discloses all its operations and additionally a processor, a memory and a background modification engine that can carry out the operations.  [See Figs. 1-3 of Hsun.  Note that refs. 116, 119 and 121 of the media Editing System 102 shown in Fig. 1 in combination constitutes as both a background modification engine and an artificial intelligence engine].

>><<
Regarding claim 10 (and similarly claim 15), the combined invention further discloses:
wherein the objects or surfaces in the background are blurred  
[Hsun: Paragraph 27 (“…The effects may comprise sharpening, blurring, color change, warping, replacement of an image”)]

Regarding claim 12 (and similarly claim 17), the combined invention further discloses:
wherein transforming the shape includes replacing the objects or surfaces with the pre-defined shapes
Lee: Paragraph 81 (“…When a bokeh pattern is mapped, each bokeh will be changed from the angulated or round bokeh to a shape of the mapped bokeh pattern”)]

>>><<<
Claims 4, 5, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hsun (US 2015/0117777), Yang (CN 110298904A, with English translation) and Lee (US 2015/0116542 - IDS) as applied to claims 1-3, 6-8, 10, 12, 13, 15, 17 and 18 above, and further in view of Wong (US 2015/0261789) and Hewitt et al. (US 2018/0191991).

Regarding claim 4 (and similarly claim 19), the combined invention of Hsun, Yang and Lee discloses all limitations of its parent claim 1 (respectively claim 6) and additionally the following:
classifying the (dominant) foreground object;
[Hsun: Figs. 1, 6 and paragraph 43 (“The region parser 116 may also include an object identifier 604…determine that certain objects …correspond to individuals while other objects correspond to buildings or other background objects…further…identify faces of individuals”).  Note that determining a dominant foreground object is taught by Wong, see the analysis below]

The combined invention does not expressly disclose the following, which are taught by Wong and Hewitt: 
determining a dominant foreground object from the foreground objects based on at least one of an activity in a foreground, an event information, a shape of the foreground object, a size of the foreground object, and a motion of the foreground object;
[Wong: Paragraph 19 (“…perform an importance analysis, in conjunction with the photoanalysis, to determine the importance of identified objects in the image. Approaches for determining a dominant object in an image, based on factors such as shape, size, lighting, focus, location in the image, and other such information are known in the art”)]
determining the context of the foreground objects based on the category of the dominant foreground object  
[Hewitt: Figs. 1, 2 and paragraphs 31 (“…identifies context 114…context 114 is the circumstances relating to image 116.  The circumstances may include…an object within image 116”), 32 (“…determines whether image 116 is temporary image 118 based on context…performs a group of alternate actions 120 on image 116 when image 116 is temporary image 118”), 45 (“…identify context 216 for image 212 using…an identification of a first group of objects in the foreground, an identification of a second group of objects in the background”)]

	Prior to the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the invention with the teachings of Wong and Hewitt as set forth above.  The reasons for doing so at least would have been that characteristics such as size of an object in an image often reflects its 

Claim 5 (and similarly claim 20) is similarly analyzed and rejected as per the analysis and rejection of claim 4. 

>>><<<
Claims 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hsun (US 2015/0117777), Yang (CN 110298904A, with English translation) and Lee (US 2015/0116542 - IDS) as applied to claims 1-3, 6-8, 10, 12, 13, 15, 17 and 18 above, and further in view of Bojja et al. (US 2017/0185581).

Regarding claim 9 (and similarly claim 14), the combined invention of Hsun, Yang and Lee discloses all limitations of its parent claim 8 (respectively claim 13) but not expressly the following, which are taught by Bojja: 
recommending the shape of the objects or surfaces present in the background with that of the pre-defined shapes or patterns related to the context of the captured shot 
[Paragraph 5 (“…suggest one or more emoji to users…to replace content…Content can include text…images…content can be analyzed by the system…and, based on the analysis, the system can provide emoji suggestions to the user”).  Note that the applied teaching here is to recommend the 

	Prior to the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the invention with the teachings of Bojja as set forth above.  The reasons for doing so at least would have been to save a user time in finding an appropriate item to use, as Bojja indicated in paragraphs 4 and 5.

>>><<<
Claims 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hsun (US 2015/0117777), Yang (CN 110298904A, with English translation) and Lee (US 2015/0116542 - IDS) as applied to claims 1-3, 6-8, 10, 12, 13, 15, 17 and 18 above, and further in view of O’Donovan (US 2017/0032553).

Regarding claim 11 (and similarly claim 16), the combined invention of Hsun, Yang and Lee discloses all limitations of its parent claim 8 (respectively claim 13) but not expressly the following, which are taught by O’Donovan:
wherein transforming the shape includes overlaying the objects or surfaces with the pre-defined shapes  
[Figs. 1B, 2D and paragraphs 34 (“…the editable digital design 104a includes an underlying image 108…that serves as a background for an overlay 110 (e.g., "Summer 2015" within an oval backing shape). The backing shape of the overlay 110 is completely opaque…the overlay 110 may be more transparent so as to 

	Prior to the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the invention with the teachings of O’Donovan as set forth above.  The reasons for doing so at least would have been to allow for different degree of transparency for varying the visibility of the area behind the overlay, as O’Donovan indicated in paragraph 34.

Conclusion and Contact Information

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Koren et al. (US 2016/0224871)—[Paragraph 73 (“…perform facial recognition to identify one or more individuals in the image…determine a relationship between the object and a social group”)]
Carr (US 2018/0053333)—[Figs. 5-8 and paragraphs 49 (“At the second stage 504…a cloud animation 506 includes addition of clouds to a skyline of the digital image 106”), 55 (“…determine a semantic class 606 that pertains to the digital image 106”), 56 (“…leverage the "what" defined by the semantic class 606 to form a recommendation 616 that identifies an animation 136 for application to the digital image”)]
Koch et al. (US 2017/0132490)—[Fig. 2 206, 214) and paragraphs 33 (“…A content analysis module 206…detect characteristics 208 of the licensed images 204”), 36 (“…A content suggestion module 214…generate the suggestions 210 based on these characteristics 208”)]
Widisinghe et al. (“picSEEK: Collaborative filtering for context-based image recommendation,” Fifth International Conference on Information and Automation for Sustainability; Date of Conference: 17-19 Dec. 2010)
Ri et al. (“Contextual object categorization with energy-based model,” arXiv:1604.06852; 23 Apr 2016)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUBIN HUNG whose telephone number is (571)272-7451.  The examiner can normally be reached on M-F 7:30-16:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUBIN HUNG/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        September 30, 2021